DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the first peripheral portion and the second peripheral portion cooperate to define a straight region of the perimeter. It appears the straight region of the perimeter is defined just by second peripheral portion. Thus, it is unclear how the first and second portions cooperate to define a straight region. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (2015/0044445) in view of Rogers et al. (2015/0030859), Weber et al. (2012/0194974), Weber (2012/0236477).  Regarding claims 1 and 7, Garner discloses a cover glass capable of use with an electronic device, such as a display device ([0023]).  .  
Garner teaches different regions of stress patterns can be formed in the cover by selective ion exchange on the desired surfaces ([0057]-[0058]).  However, Garner does not differentiate the corner and the peripheral edges of the cover glass.  Rogers teaches a cover glass also having zones of different stress patterns.  Rogers specifies providing extra strength to the corner regions of the cover glass, as they are subjected excess stress due to a fall event, as compared to other areas of the cover glass ([0070]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for extra strengthening in the corner areas (which can correspond to a first zone) of the cover glass of Garner, as it is most likely subjected to excess stress due to a fall event, as taught by Rogers.  Naturally, in applying Rogers, the first zone would have highest compressive stress value among the three zones,  thus providing for asymmetric stress patterns that are different in all three zones.
Garner is also silent on a glass edge having a curved front surface. Like Garner, Weber teaches a cover glass comprising different stress patterns.  More specifically, Weber teaches the cover glass has a curved surface that curves from a front surface and all the way around to a rear surface (figures 3D & 3E).  Weber teaches the curved surface improves the strength of the edges ([0061]-[0063]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a curved surface from the front surface to the rear surface of the glass cover of Garner and Rogers, as it improves the strength of the edges, as taught by Weber. In applying the curved front surface of Weber to Garner and Rodgers, the first 
Garner teaches different patterns of compressive stress can be formed, including different compressive stress between edge regions and central regions, as well as different depth of layer of compressive stress between top surfaces and bottom surfaces. However, Garner is not explicit about a central region with a front compressive stress layer having a uniform depth across the third zone. Weber also teaches in another reference (‘477) a cover glass with a strengthened region around the peripheral portion of the glass article that is different from a strengthened region in the central portion of the glass article (figure 1 b, [0034]), as well as a top surface having a depth of layer of compressive stress that is different from the depth of layer of compressive stress on the bottom surface (figure 6E, [0066]-[0067]). Weber ‘477 further teaches the front compressive stress layer of the central portion has a uniform depth across the second zone (figure 6E). Such a profile is appropriate when the glass article is used as a cover glass. Garner teaches the glass can be used in a display device ([0023]) and Rogers teaches the glass as cover glass for electronic devices ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a uniform depth of compressive stress on the front surface of the glass article, as Weber teaches such a profile is desirable for glass used as cover glass. In applying Weber ‘477 to Garner and Rodgers, the third asymmetric stress pattern is substantially uniform across the third zone.  
Weber ‘477 further teaches the strengthened peripheral portion of the cover glass span a width of about 2-5 mm ([0034], figure 1B) and the size of the cover glass is up to 5 inches diagonal ([0036]).  Having a selectively strengthened peripheral portion that is 2mm wide on a cover glass that has a 5 inch diagonal screen size would provide for a first peripheral portion and second peripheral portion that define less than 30% of an area of the cover glass.  
Regarding claim 2, Rogers teaches a higher compressive stress at the corners ([0070]) and Garner teaches higher compressive stress and depth of layer of compressive stress at the edges ([0053]), thus suggesting a depth of the first front compressive stress layer is greater than the depth of the second front compressive stress layer, and the depth of the second front compressive stress layer is greater than the depth of the third front compressive stress layer. This would naturally result in a greater stress imbalance between the first front compressive stress layer and the first rear compressive stress layer than between the third front compressive stress layer and third rear compressive stress layer. Also, the curved surfaces taught in figures 3D and 3E of Weber ‘974 provide for a cover glass having a thickness in the central portion that is greater than a thickness in the first peripheral portion.
Regarding claim 5, Weber’ 974 teaches a perimeter of the cover glass comprising a first peripheral portion (corners) and second peripheral portions that are straight in figure 1B. Weber ‘477 also shows in figure 1b a perimeter of the cover glass comprising a first peripheral portion (corners) and second peripheral portions that are straight. 
Claims 3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (2015/0044445), Rogers et al. (2015/0030859), Weber et al. (2012/0194974), and Weber (2012/0236477), as applied to claims 1 and 2 above, and further in view of Hatano et al. (2017/0247291).  Weber teaches a curved edge but fails to disclose an asymmetrically curved edge. Like Garner, Hatano teaches a strengthen glass article having an asymmetrical stress pattern from the front surface to the rear surface ([0027]), as well as a peripheral portion that has a higher compressive stress than a central portion of the glass article ([0010], [0048]).  Hatano further teaches the glass article comprises a curved edge having a curvature that curves from a front surface toward a rear surface and extends past the midplane of the cover glass, such that the curve is asymmetric with respect to a midplane of the glass article (figure 7, [0060]-[0061]).  Garner teaches the edges of the glass article, when used as a cover glass, may be exposed and subjected to damage when dropped. Thus, having such as curved shaped edge would eliminate a sharp corner edge and help mitigate damage.  Accordingly, it would have been obvious to one ordinary skill in the art the time of the invention to have provided for an alternative curve profile, such as the asymmetrically curved edge of Hatano to the glass of Garner, Rogers, Weber and Weber, since such a curved profile is desirable for use in cover glass and help mitigate potential damage.
Regarding claim 6, Hatano further teaches examples wherein the depth of layer of compressive stress in the first surface (front surface) of the glass article has a depth of tens of microns, i.e. 47 µm (example 1), 40 µm (example 2), etc. as shown in tables 1 and 2. Hatano also teaches these examples comprises a glass article having a 
Regarding claim 21, Garner teaches different regions of stress patterns can be formed in the cover by selective ion exchange on the desired surfaces, such as top and bottom surface ([0057]-[0058]), including ion exchange with both front and rear surfaces. Since ion exchange involves the exchange of potassium ions with the sodium ions of the glass ([0054]), the resulting compressive stress is a result of the potassium ion content in the glass surface, and the expected potassium concentration profile in the glass is shown in figure 8a, wherein the compressive stress layer includes a surface spike of potassium ions ([0065]). Thus, this suggests the ion exchange on bottom surface will result in a stress layer that includes a surface spike of potassium ions on the rear surface. Like Garner, Hatano teaches providing an asymmetrical stress profile across the thickness of a glass ((0041], figure 2). Hatano further teaches providing a compressive stress spike at a bottom surface of glass (aka rear surface), which would naturally correlate to a surface spike of potassium ions on the rear surface, to compensate for potential bending of the glass ([0009]). Accordingly, for this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected ion exchange in a potassium salt bath with all the surfaces of the glass of Garner, including the rear surface, to result in a potassium spike in the compressive stress layer in the whole of the rear surface (including the first and third rear compressive stress layers), which would help to compensate for potential bending of the glass, as taught by Hatano.
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Applicant argues the combination of Garner, Rogers, Weber ‘974, Weber ‘477, and Hatano do not suggest differently strengthening a first (corner) peripheral portion, a second peripheral portion, and a central portion. Since Roger was relied upon to teaches a different strengthening of the corners, applicant argues Roger does not disclose different stress patterns for the three portions in paragraph [0070]. The Examiner disagrees, Roger teaches in [0070] that corners of cover glass are expected to endure more stress than the rest of the cover glass because of fall events. Thus, this suggests that corners regions of cover glass require the maximum strengthening when compared with other regions of the cover glass. 
Applicant further argues paragraph [0070] does not suggest modifying the laser controlled ion exchange process of Garner to arrive at the claimed cover glass. Since claim is directed to a product, the argument is moot since the method for achieving the compressive stress pattern is not given patentable weight. Applicant also argues the process of strengthening the corner separated from the second portion is a more complex process than strengthening the combined peripheral portions together. Again, since claim is directed to a product, the argument is moot since the method for achieving the compressive stress pattern is not given patentable weight. Nonetheless, Roger teaches selectively strengthening the corner portions can be easily achieved by masking other areas of the glass article.
Applicant also argues many figures of Weber ‘477 fails to show asymmetrical patterns of stress. Such a feature is taught by Garner and Rodgers, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741